Citation Nr: 0735803	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
bilateral hearing loss. 

2.  The veteran does not have a current diagnosis of 
tinnitus. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007). 

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application 


for benefits, VA must notify the veteran of what information 
or evidence is needed in order to substantiate the claim, and 
it must assist the veteran by making reasonable efforts to 
obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in July 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In his 
application for compensation, the veteran noted that he was 
currently being treated for hearing loss and tinnitus by Dr. 
F.B.  However, the veteran has not provided the RO with any 
records from Dr. F.B, or a signed authorization permitting VA 
to request those records on the veteran's behalf.  The United 
States Court of Appeals for Veterans Claims (Court) has noted 
that, in cases such as this one, "[t]he factual data 
required, i.e., names, dates and places, are straightforward 
facts and do not place an impossible and onerous task on [the 
veteran].  The duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that VA did not provide the veteran with a 
medical examination, but finds that an examination was not 
required in this case.  VA is only required to provide 
medical examinations or obtain medical opinions in certain 
circumstances.  38 U.S.C.A. §5103A(d); 38 C.F.R. § 
3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran contends that he has bilateral hearing loss and 
tinnitus due to inservice exposure to acoustic trauma while 
working as a medic.  He stated that he was exposed to 
excessive heavy artillery fire while treating soldiers.  
However, the veteran's service medical records are absent any 
complaints, treatment, or diagnosis for ear problems, 
including hearing loss and tinnitus.  The veteran's August 
1960 entrance examination reported that whisper voice test 
results were 15/15 in both ears.  Upon service separation in 
June 1963, an audiogram, the results of which were converted 
from ASA units to ISO (ANSI) units, shows that the auditory 
thresholds were the following:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
-
5
LEFT
15
10
20
-
20

Therefore, the veteran's hearing was normal in both ears upon 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (the threshold for normal hearing is from 0 
to 20 decibels).  

The veteran has not submitted any post-service medical 
treatment records or reports indicating complaints of or 
treatment for bilateral hearing loss or tinnitus.  The 
veteran does not have an objective diagnosis of bilateral 
hearing loss that is confirmed by audiological testing as 
specified in 38 C.F.R. § 3.385.  Nor does the veteran have an 
objective diagnosis of tinnitus.

The Court has held that, without a current disability, there 
can be no entitlement to compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer, 3 Vet. App. at 225.  With no 
evidence of a current disability, service connection for 
bilateral hearing loss and tinnitus is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorder at issue, the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


